IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of,                :              No. 2256 Disciplinary Docket No. 3
                                 :
STEPHEN HAROLD LANKENAU a/k/a S. :              Board File No. C1-16-171
HAROLD LANKENAU                  :
                                 :              Attorney Registration No. 162055
                                 :
                                 :              (Out of State)
                                 :
                                 :


                                         ORDER


PER CURIAM


       AND NOW, this 1st day of April, 2016, the Joint Petition to Temporarily Suspend

an Attorney is granted, Stephen Harold Lankenau a/k/a S. Harold Lankenau is placed

on temporary suspension, see Pa.R.D.E. 208(f), and he shall comply with all the

provisions of Pa.R.D.E. 217.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.